--------------------------------------------------------------------------------

EXHIBIT 10.5


Directors' Compensation


All non-employee directors of The Old Point National Bank of Phoebus (the Bank)
and Old Point Trust & Financial Services, N.A. (the Trust Company) receive
$1,000 and $400, respectively, for each board meeting they attend. The
non-employee directors on the Peninsula Regional Board and Southside Regional
Board receive $150 for each Regional Board meeting they attend. The non-employee
directors of the Bank and Trust Company receive $400 for each committee meeting
they attend except for the Trust’s Investment Committee and Marketing Committee
meetings, for which members receive $250 for attendance.


In addition, non-employee directors of the Bank and Trust Company receive an
annual retainer fee of $12,000 and $4,000, respectively.  The non-employee
directors on the Peninsula Regional Board and Southside Regional Board each
receive an annual retainer of $1,000. In addition, the Chairman of the Audit
Committee, the Chairman of the Compensation and Benefits Committee, and the
Chairman of the Nominating and Corporate Governance Committee receives an
additional $5,000 annual retainer, the Chairman of the Trust Company Board
receives an additional $2,000 annual retainer, the Lead Director of the Bank
Board receives an additional $10,000 annual retainer,  the Chairman of the
Directors Loan Committee receives an additional $4,000 annual retainer, and the
Chairman of the Board Risk Committee and the Chairman of the Capital Management
Committee receives an additional $2,000 retainer.


All directors of Old Point Financial Corporation (the Company) have been elected
as directors of the Bank, but there is no assurance that this practice will
continue. However, not all Company directors serve as directors of the Trust
Company. There are no additional fees paid for being a Company director.
 

The Company reimburses travel, lodging and meal expense for all directors living
outside of Virginia to attend board and committee meetings. The Company also
pays for all directors and their spouses to attend regular director seminars.


Non-employee directors are eligible to receive equity compensation awards under
the Company’s 2016 Incentive Stock Plan.




--------------------------------------------------------------------------------